DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, the wherein clause stating “in an assembled configuration” is understood to mean that the earring assembly is capable of that assembled configuration.  
In claim 1, line 6, “the second ring”, “the ear” and “the user” lack antecedence.  Also, “the ear” and “the user” should remain throughout the claims as “an ear” and “a user” to make it clear that a human or human body part is not being claimed.
In claim 1, line 9, “the opening of the first hoop” lacks antecedence.  “the piercing” lacks antecedence.  Also, “the piercing and “the earlobe” should always be referred to as “a piercing” and “an earlobe” throughout the claims to make it clear that a human or human body part is not being claimed.
In claim 2, line 3, “the side of the first hoop” lacks antecedence.  In line 12, “the end of the first post” lacks antecedence.  In line 13, “the first post of the second hoop” lacks antecedence.  In line 16, “the end of the threaded first post” and “the threaded first post” lack antecedence.
In claim 8, line 3, “the shape lacks antecedence.  In line 4, “the ends of the closed letter” lacks antecedence.  In line 5, “the adjoining ends” lack antecedence. Also, in line 5, the limitation that the 
In claim 10, line 3, “the shape” lacks antecedence.  In line 4, “the ends” lack antecedence.  In line 5, “the adjoining ends” and “the appearance of a ring” lacks antecedence.   Also, in line 5, the limitation that the ends “being openable up” is indefinite.  How can ends be opened?  In line 7, “each adjoining end” lacks antecedence.  In line 11, “the opening defined by the first hoop” lacks antecedence.  In line 15, “the placement” and “the end of the first post” lack antecedence.  
In claim 11, line 3, “the shape” lacks antecedence.  In line 4, “the ends” lack antecedence.  In line 5, “the adjoining ends” and “the appearance of a ring” lacks antecedence.  Also, in line 5, the limitation that the ends “being openable up” is indefinite.  How can ends be opened?  In line 7, “each adjoining end” lacks antecedence.  In line 11, “the opening defined by the first hoop” lacks antecedence.  
In claim 12, lines 4-5, the limitation “the predetermined thickness of the third hoop being configured to extend through the first channel” is indefinite in scope.  How can a dimension extend through a channel?  In line 7, “the shape” and “the ends” lack antecedence.  In line 8, “the appearance of a ring” and “the adjoining ends” lack antecedence.  In line 9, the limitation that the ends “being openable up” is indefinite.  How can ends be opened?  In line 10, “each adjoining end” lacks antecedence.  In line 14, the limitation “the predetermined thickness of the third hoop extending through the first channel” is indefinite in scope.  How can a dimension extend through a channel?  In line 16, “the placement” lacks antecedence.
In claim 13, line 4, “the shape” lacks antecedence.  In line 5, “the ends” lack antecedence. In line 6, “the appearance of a ring” lacks antecedence.  In line 6, “the adjoining ends” lack antecedence.  In line 9, “the piercing” and “the earlobe” lack antecedence and in line 10, “the ear” lack antecedence.  
In claim 14, line 3, “the side of the first hoop” lacks antecedence. “the piercing”, “the earlobe” and “the ear” lack antecedence.  And, it is improper to claim a human body part as part of the invention.
In claim 15, line 14, “the end” and “the threaded first post” lack antecedence. 
In claim 16, line 3, “the shape of a closed letter” lacks antecedence.  In line 4, “the ends of the closed letter” lacks antecedence.  In line 5, “the appearance of a ring” and “the adjoining ends” lack antecedence.  “the piercing”, “the earlobe” and “the ear” lack antecedence.  And, it is improper to claim a human body part as part of the invention.  In line 17, “the opening defined by the second hoop” lacks antecedence.  
In claim 17, line 5, “the predetermined diameter of an opening in the earlobe” lacks antecedence. “the earlobe” and “the ear” lack antecedence.  And, it is improper to claim a human body part as part of the invention.  Line 8, “the end of the first post” lacks antecedence.  Line 11, “the end” and “the threaded first post” lack antecedence.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Ryong, KR 20020035278 A.  Ryong discloses the claimed earring assembly capable of all the assembly configurations including a securing post, a securing post backing, which is secured to one end of the .

    PNG
    media_image1.png
    1044
    403
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryong, KR 20020035278 A in view of KR 200445684 Y1.  Ryong discloses an earring assembly capable of many of the configurations defined in the claims.  However, it fails to disclose a hoop earring of the assembly having both an opening therethough and a channel/aperture through the sidewall of the hoop for receiving the post of the second earring.
The claims require a first hoop having an opening and a channel through the side of the hoop with a predetermined diameter smaller than the post in the second earring.  KR ‘684 discloses a similar earring assembly using hoop earrings with both an opening and a channel through the side of the hoop earring.  

    PNG
    media_image2.png
    389
    500
    media_image2.png
    Greyscale

It would have been obvious to use KR ‘684’s hoop style earrings with a channel in Ryong’s earring assembly to increase the number of different type of assemblies that can be formed using the channel of the hoop and the post of the second earring.  This combination of earring pieces would be 
Regarding claims 4-5, the relationship between the hoop sizes and the shape are old and well known.  The hoops’ diameters are for aesthetic purposes only.  To vary the sizes in an assembly of earrings would be obvious to do based on the wearer’s preferences for ornamenting their ears for that point in time.  It is merely a different look that is being achieved by having the different sizes put together in different assemblies.  Therefore, it would have been an obvious choice in design to change the orientation of the shapes and sizes of the assembled earrings to improve the aesthetics of the earrings for that point in time.
Regarding claims 6-7, friction and clasp clutches for earrings are old and well known.  It would have been an obvious design choice to use a separable friction clutch to replace Ryong’s securing mechanism to vary the look and aesthetics of the earring.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677